El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Por escritura otorgada ante el notario Manuel F. Rossy el 31 de marzo de 1923, los herederos del finado Norberto del Carmen, procedieron a la partición de cierta finca radi-cada en Santurce, y la que previamente habían inscrito pro-indiviso en el registro de la propiedad mediante información de dominio, la mitad a nombre de la viuda Jacinta Caballero' y París, en concepto de gananciales, y la otra mitad a favor de sus cuatro hijos procreados en su matrimonio con el cau-sante; nombrados Francisca, Eulalia, Isidra y Jesús del Carmen y Caballero.
De estos herederos había fallecido Jesús y en la escri-tura de partición comparecen sus hijos naturales, declara-dos herederos por resolución judicial, nombrados Fabiana, Acacia, Francisco y Pedro del Carmen y de León, estos dos últimos menores de edad y representados por su tutora Francisca del Carmen, quien también hace su comparecencia por su propio derecho, por ser una de los partícipes en la he-rencia.
En la misma escritura de partición se declara que con anterioridad se habían vendido varios lotes por la viuda-y los cuatro hijos a diferentes personas y que aunque en las respectivas escrituras se hace’ constar que el precio lo per-cibieron todos los herederos, es lo cierto que el del solar vendido a Mercedes 011er, lo percibió íntegro el heredero Jesiis, padre de los menores antes nombrados, por. lo que en la partición se les descuenta la porción de terreno que fue objeto de dicha venta.
Con la petición se acompañaba la escritura de partición y otros documentos y al final de la misma aparece el dicta-men del fiscal Rafael Arrillaga dando simplemente su con-' formidad en lo que concierne a los menores, 'para que se-*481aprobara la escritura de partición, por quedar garantizados sns derechos.
Posteriormente los peticionarios presentaron nna moción ofreciendo prueba testifical en adición a la escritura sobre división de bienes, en la parte que se refiere a los menores, y un plano hecho por un ingeniero para que se viera con exactitud la división que' se lia verificado del terreno. ■
La prueba fué practicada y el expediente pasó al fiscal Domingo Massari, quien emitió su dictamen, como sigue:
“En este caso se interesa que la corte apruebe unas operaciones particionales. Los bienes consisten en una finca poseída en común proindiviso por cuatro condueños, uno de los cuales falleció dejando cuatro hijos siendo dos menores de edad. Un tiempo antes del fa-llecimiento del causante de dichos menores, se vendió una parte de dicha finca, compareciendo en la escritura de venta los cuatro con-dueños, uno de ellos, el padre de estos menores.
“En la escritura partieional, ahora se descuenta a los hijos del difunto el total de la parte vendida, alegando, que el difunto reci-bió el importe de la misma, circunstancia ésta que no aparece de la escritura de venta. Hecha la venta en esa forma, y puesto que es preciso atenerse a dicha escritura, claro está que la venta de aque-lla parte afecta a la masa común, por lo que no debe descontársele solamente a los herederos del fallecido, debiendo procederse a divi-dir la finca en cuatro partes iguales, tomando por base sus actuales dimensiones, o lo que es lo mismo, asignar de la cuarta parte de ella, una cuarta parte a cada uno de los dos menores, en forma equita-tiva, de manera que no sufran éstos perjuicio alguno.
“Por tanto, como la escritura de partición no entraña una divi-sión justa y equitativa, de acuerdo con la ley, el fiscal recomienda a la corte no le imparta su aprobación.”
Este último dictamen sirvió de fundamento a la corte inferior para negar la división propuesta, y por nuestra parte-hemos llegado a la misma conclusión con vista de las razones que tuvo el fiscal Massari para oponerse a la aprobación de-la escritura de división, debiendo añadir que estando intere-sada la tutora de los menores en la partición de la finca, sil representación al mismo tiempo a nombre de los menores hace nula e ineficaz la partición.
*482Por lo expuesto, la resolución de la corte inferior debe confirmarse.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.